Title: From Thomas Jefferson to James Innes, 28 December 1779
From: Jefferson, Thomas
To: Innes, James



Sir
In Council Dec 28th. 1779.

The Board has taken into consideration the several parts of Colo. Marshalls Letter, and I now do myself the pleasure of communicating to you their opinions. It seems proper you should immediately call on Eaton and Brown, the commissaries and have the most decisive measures taken to have provisions brought into place. Perhaps the Board of Trade may be able to give you some assistance as to the means of transportation, in which they will be justified by the Executive. If the present want of provisions on the Spot has proceeded from any default in any Officers whatever, We think it should not be passed over without enquiry. The proceedings of the Tartar and her Orders, are too little known to us to give any opinion on them. I have no doubt you will do what is right and necessary to enforce an observance of duty if the Officer has swerved from it. The throwing up proper works at York, and providing fuel should be done by the Soldiery aided by as many negroes as will be necessary and can be procured. In this we think not a moment should be lost, and that to this object Colo. Marshall should point his particular exertions. The proper place for laying up the Stores you will please to direct or refer to the commanding  Officer as you think best. If insurmountable difficulties in barracking the militia in York should occur you will be pleased to consider whether the placing them here would keep them near enough to that post to give them timely Aid. As to the council proposed, my Attendance on it would be perfectly insignificant or I should Attend it without a moment’s Delay. But the determinations should rest with those only Skilled in Works of defence. I do not think however that so long as the ships are there any question should be admitted whether the place can be defended or not, but only how it is to be defended.
The Marquis de Vaudreuil wishes to have vessels along side, ready to take off his sick on the first intimation of the enemy’s Approach. You will be so good as to take measures for this immediately, and to procure from the Board of Trade such aids as they can give. Necessaries for the sick, or at least such necessaries as are to go from hence, should be ready on board the Vessels of transportation. Perhaps it would give satisfaction to the Marquis de Vaudreuil were he to be consulted as to the best means of getting information of the enemy’s approach in our present circumstances and his Advice to be taken on that head.
If the Commanding Officer should wait on every minute occurence for precise orders from this or your Board it will greatly retard our preparations. Will it not be better to give him extensive discretionary powers, and only to require an immediate communication of what he does, so that if it should be greatly different from what might be thought right, his measures might be countermanded in time. I am Sir Your mo. Obt. & very huml. Servt.,

Th: Jefferson

